Citation Nr: 1010494	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement an increased rating for residuals of a 
fracture of the left lower leg, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for residuals of 
patellar chondroplasty.

3.  Entitlement to a separate rating for residuals of torn 
left meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977, and from May 1978 to May 1994.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
Cleveland, Ohio RO denied the Veteran's claim for an 
increased rating for status post stress fractures of the left 
lower leg, including left knee instability.  In November 
2007, the New York, New York RO denied entitlement to service 
connection for patellar chondroplasty and for torn left 
meniscus.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was initially granted service connection for 
instability of the left knee and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
reflecting slight recurrent subluxation or lateral 
instability.  When the Veteran requested an increased rating 
for this disability, the RO, in June 1998, found that the 
evidence showed the Veteran's left lower extremity disability 
was residual to stress fractures suffered in service, and was 
manifested by pain on use rather than instability.  The RO 
thus recharacterized the disability as status post stress 
fractures, left leg, and assigned a rating of 20 percent 
under DC 5262, applicable to impairment of the tibia and 
fibula.

The instant case began with a September 2006 claim for 
"entitlement to an increased rating for left knee medial 
meniscus tear and patellar chondromalacia."  The claim was 
based on an August 2006 left knee left knee arthroscopy, 
partial medial meniscectomy, and patellar chondroplasty, with 
a post-operative diagnosis of left medial meniscus tear and 
patellar chondromalacia.  After the RO denied an increased 
rating for status post stress fractures, left leg, including 
knee instability, in May 2007, the Veteran filed a June 2007 
letter indicating he was filing a claim for an increased 
rating for this disability as well as claims for service 
connection for torn left meniscus and for patellar 
chondroplasty.  The RO deemed this letter a notice of 
disagreement as to the denial of the claim for an increased 
rating for post stress fractures, left leg, including knee 
instability (and subsequently issued a statement of the case 
on this issue), and also, in November 2007, denied service 
connection for patellar chondroplasty and torn left meniscus.  
In order for the Veteran to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110 and 1131, he must prove 
the existence of a disability, and one that has resulted from 
a disease or injury that occurred in the line of duty. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board has therefore recharacterized the service 
connection issues to reflect that the Veteran is seeking 
service connection for residuals of his patellar 
chondroplasty and torn left meniscus.

In September 2007 and again in April 2008, a VA physician's 
assistant examined the Veteran.  In September 2007, he 
indicated that the examination was normal, with normal bone 
scans, no acute stress fractures, and no diagnosis.  In May 
2008, the diagnoses included medial meniscus tear and 
arthroscopic meniscectomy, and chondromalacia patella and 
arthroscopic chondroplast, each with a reference to the 
August 2006 operation, and degenerative joint disease.  
August 2006 MRI and X-rays were also noted showing meniscal 
tear, mild to moderate osteoarthritic changes, and mild to 
moderate chondromalacia.

While the Rating Schedule prohibits pyramiding, i.e., the 
evaluation of the same disability under various diagnoses, 
see 38 C.F.R. § 4.14, when a Veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  This is particularly true with regard 
to disabilities of the knee.  Separate ratings are warranted 
for arthritis and instability of a single knee VAOPGCPREC 23-
97; 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  Moreover, separate ratings may also 
be warranted for limitation of extension and flexion of the 
same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In this case, the evidence of record, including the 
aforementioned VA examinations, is insufficient to decide the 
claims, because the Board cannot determine from this evidence 
whether the patellar chondroplasty or torn left meniscus 
residuals, or other knee symptomatology, are related to the 
Veteran's service-connected left leg fracture residuals or 
service.  There is also conflicting evidence as to whether 
the Veteran has had left knee instability during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  The Veteran has 
consistently complained of instability throughout the appeal 
period, a July 2005 VA treatment note found nothing on 
examination that would suggest an unstable knee, a July 2006 
VA treatment note indicated no positive findings of 
instability, a September 2006 VA treatment note indicated 
some laxity with firm endpoint, a June 2007 VA treatment note 
indicated that the anterior drawer test (which tests for ACL 
laxity) was partially positive, and a July 2007 VA treatment 
note indicated that the knee was stable with varus valgus 
stress.

Therefore, a new VA examination, to be conducted by a 
physician, is required as to the nature and etiology of all 
left knee symptomatology.  See 38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA orthopedic 
examination, by a physician, as to the 
nature and etiology of his left knee 
symptoms.  All necessary tests, including 
range of motion tests, should be 
conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that any current 
residuals of patellar chondroplasty or 
torn left meniscus are related or 
residual to the Veteran's service-
connected left lower leg fracture 
residuals or anything in service.

The examiner should also indicate 
whether, and to what extent, the 
following symptomatology has been 
present, and should also indicate the 
etiology of such symptomatology: 
recurrent subluxation or lateral 
instability, dislocation of semilunar 
cartilage, removal of semilunar 
cartilage, impairment of the tibia and 
fibula, and genu recurvatum.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinions.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

